GOF SA-7 09/12 SUPPLEMENT DATED SEPTEMBER 14, 2012 TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS Franklin Money Fund Franklin Templeton Money Fund Trust Franklin Templeton Money Fund Institutional Fiduciary Trust Money Market Portfolio The Statement of Additional Information is amended as follows: I. For the Franklin Money Fund, Franklin Templeton Money Fund and Money Market Portfolio, the first paragraph of the “Management and Other Services" is revised as follows: Investment manager and services provided The Portfolio's investment manager is Franklin Advisers, Inc. (Advisers). The investment manager is a wholly owned subsidiary of Resources, a publicly owned company engaged in the financial services industry through its subsidiaries.
